FILED
                              NOT FOR PUBLICATION
                                                                           AUG 31 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50263

              Plaintiff - Appellee,              D.C. No.
                                                 2:13-cr-00470-JAK-1
 v.

JOHN DOE,                                        MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                              Submitted August 29, 2016**
                                 Pasadena, California

Before: TASHIMA, SILVERMAN, and WATFORD, Circuit Judges.

      John Doe appeals from his conviction for attempted reentry by a removed

alien. We conclude that his collateral attack on the underlying removal order lacks

merit and therefore affirm.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                          Page 2 of 2
      Doe was not deprived of due process in his prior removal proceedings, given

the circumstances there. Group removal hearings are not unconstitutional in and of

themselves. United States v. Nicholas-Armenta, 763 F.2d 1089, 1091 (9th Cir.

1985). Doe’s sole contention is that the immigration judge should have advised

him how to present sensitive information concerning his eligibility for relief

without disclosing it to the group. However, the immigration judge twice asked

Doe if he had any fear of returning to his designated country of removal, and Doe

affirmed both times that he had no such fear. Cf. Valencia v. Mukasey, 548 F.3d

1261, 1262–63 (9th Cir. 2008) (reasoning that the respondent must at least express

fear of returning to the country of removal in order to trigger the immigration

judge’s duty to advise of eligibility for relief). The immigration judge had no

reason to doubt Doe’s answer and had no indication otherwise of Doe’s alleged

need to present information to him privately. We thus cannot say that the judge’s

failure to advise Doe how to do so was “so fundamentally unfair that the alien was

prevented from reasonably presenting his case.” Gutierrez v. Holder, 662 F.3d

1083, 1091 (9th Cir. 2011) (citations omitted).

      Because we hold that Doe was not entitled to this advisal, we need not

address whether he was prejudiced by its absence.

      AFFIRMED.